      Case 1:18-cv-08913-ALC-BCM Document 107 Filed 03/17/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                      March 17, 2021

 CANFIELD ET AL,
                                  Plaintiffs,

                      -against-                                 18-CV-8913 (ALC)


 SS&C TECHNOLOGIES HOLDINGS, INC.                               MEMORANDUM AND ORDER
 ET AL,

                                  Defendants.




 MENDON ET AL,
                                  Plaintiffs,

                      -against-                                 18-CV-10252 (ALC)


 SS&C TECHNOLOGIES HOLDINGS, INC.                               MEMORANDUM AND ORDER
 ET AL,

                                  Defendants.

ANDREW L. CARTER, JR., District Judge:

This opinion concerns a series of ERISA actions currently before this Court and related arbitrations

proceeding in Missouri. After consideration of the parties’ briefings filed on July 24, 2020, the

Court DENIES Defendants’ Motion to Disqualify Plaintiffs’ counsel from the arbitrations.

I. Context of Relevant Actions

       The Canfield and Mendon cases are two of many related legal actions pending in this

district and in the Western District of Missouri. Before addressing the parties’ arguments regarding

disqualification, a brief procedural of history of these related matters is helpful.

       Plaintiffs in all but one case before this court, Scalia, are current or former employees of

DST Systems, Inc. who participated in the Kansas-based Company’s 401(k) Profit Sharing Plan
     Case 1:18-cv-08913-ALC-BCM Document 107 Filed 03/17/21 Page 2 of 7




together with Plan fiduciaries whom Plaintiffs allege committed ERISA violations that caused

losses to the Plan and individual accounts. Hundreds of Plan participants signed an arbitration

agreement with their employer, agreeing to resolve through AAA arbitration all employment

disputes not explicitly excluded from the agreement. One exclusion is for claims regarding

“ERISA-related benefits provided under a Company sponsored benefit plan.” (Ferguson, ECF No.

169-2). The agreement bars class or representative actions and expressly prohibits an employee

who agreed to arbitrate from “hav[ing] a claim asserted om [their] behalf by another person as a

class representative or otherwise.” (Ferguson, ECF No. 172-9 at 2).

       Not all Plan Participants signed the agreement, some chose to opt out of the arbitration

program.

       The first federal suit filed was Cooper v. Ruane Cunniff & Goldfarb, Inc., No. 16-cv-1900

(S.D.N.Y. 2016). The Plaintiff in Cooper initially sued DST and Ruane, but subsequently

dismissed his claims against DST because he was subject to the arbitration agreement. Although

Ruane was not a signatory to the agreement, the court determined that Ruane was entitled to

enforce the agreement and compel arbitration. Cooper v. Ruane Cunniff. & Goldfarb Inc., 2017

WL 3524682 (S.D.N.Y. Aug. 15, 2017). The Second Circuit reversed and remanded, ruling that

the arbitration agreement did not encompass Cooper’s claims. Cooper v. Ruana Cunniff &

Goldfarb Inc., 2021 WL 821390 (2d Cir. Mar. 4, 2021).

       Plaintiff Ducharme filed the second federal action in the Western District of Missouri as a

class action complaint. Ducharme participated in the arbitration program, but argued that the

agreement did not apply to claims arising under 29 U.S.C. § 1132(a)(2)). The court upheld the

legitimacy of the agreement’s class action waiver and held that Ducharme’s individual claims were
      Case 1:18-cv-08913-ALC-BCM Document 107 Filed 03/17/21 Page 3 of 7




arbitrable. The court entered the dismissal on June 23, 2017. Ducharme v. DST Systems, Inc. et

al., No. 4:17-cv-00022 (W.D. Mo. June 23, 2017).

       On June 30, 2017, Ducharme moved for relief from the dismissal order and Plaintiff

Ostrander moved to intervene in Ducharme’s case. On September 7, 2017, Ostrander filed her own

suit alleging breach of fiduciary duty in the Western District of Missouri. Ostrander had opted out

of arbitration. Ostrander v. DST Systems, Inc. et al, No. 4:17-cv-00747, 2018 WL 10799300, at *1

(W.D. Mo. Feb. 2, 2018) (summarizing procedural history).

       On October 16, 2017, the court denied Ducharme’s motion for relief and denied as moot

Ostrander’s motion to intervene in light of her filing a separate action. DuCharme v. DST Systems,

Inc., et al., No. 4:17-cv-00022, 2017 WL 11511727 (W.D. Mo. Oct. 16, 2017).

       On September 1, 2017, six days before Ostrander filed her own suit, the Ferguson

Plaintiffs, who opted out of arbitration, filed their representative action in the Southern District of

New York.

       On February 2, 2018, the Western District of Missouri court dismissed Ostrander pursuant

to the first-filed rule after determining that its claims substantially overlapped with those in

Ferguson. Ostrander, 2018 WL 10799300, at *2–3.

       Seven additional opt-out DST plan participants filed their own actions in the Southern

District of New York.

       Close to 500 Participants initiated individual arbitrations under the DST arbitration

agreement. According to the parties, many of these claims are for breach of fiduciary duty and are

similar if not identical to the claims of the federal judicial plaintiffs in Ferguson, Canfield, and

Mendon. According to the firms representing arbitration plaintiffs, the proceedings are at varying

stages, but some have concluded, resulting in substantial victories for participants.
      Case 1:18-cv-08913-ALC-BCM Document 107 Filed 03/17/21 Page 4 of 7




       In Scalia, the Secretary of Labor is the plaintiff and is suing Ruane, the DST parties, and

sixteen members of the former DST Plan Advisory Committee and Compensation Committee’s

Board of Directors, alleging that Defendants “caused the Plan and its participants to suffer harm”

and seeking an order requiring Defendants to “restore to the Plan and its participants all losses

caused.” (Scalia Compl. at ¶¶ 59, 63).

II. Disqualification in Canfield and Mendon

       Plaintiffs in the Canfield and Mendon actions were represented initially by The Klamann

Law Firm and Kent, Beatty & Gordon, LLP. The Klamann group also represents three, former

members of the Plan’s Advisory Committee. Because Plaintiffs in Canfield and Mendon sued,

among other defendants, the Advisory Committee and its individual members, the Court found a

concurrent conflict of interest and disqualified the Klamann group from the Canfield and Mendon

actions. (Opinion and Order, Canfield ECF No. 49). In its opinion, the court ordered the parties to

submit additional briefing as to whether the court should disqualify the Klamann group from

representing the Advisory Committee members in arbitrations. (Id.)

       On July 24, 2020, the Klamann group moved for reconsideration of the court’s

disqualification opinion (Canfield, ECF No. 60).

III. Disqualification in Arbitrations

       The court now considers the parties’ briefings regarding disqualification in the arbitration

proceedings. For the reasons that follow, Defendants’ motion to disqualify the Klamann group in

the Missouri arbitrations is DENIED.

       Attorney disqualification is better decided by courts rather than arbitrators. See

Northwestern National Insurance Co. v. Insco, Ltd., 2011 WL 4552997, at *5 (S.D.N.Y. Oct. 3,

2011); Munich Reinsurance Am., Inc. v. ACE Prop. & Cas. Ins. Co., 500 F. Supp. 2d 272, 275
      Case 1:18-cv-08913-ALC-BCM Document 107 Filed 03/17/21 Page 5 of 7




(S.D.N.Y. 2007); Troika Media Grp., Inc. v. Stephenson, No. 19 CIV. 145, 2019 WL 5587009, at

*3 (S.D.N.Y. Oct. 30, 2019). Additionally, there are circumstances in which courts may disqualify

counsel from representing clients in arbitration proceedings set in other districts. For instance, in

Simply Fit of North America, Inc. v. Poyner, Plaintiff sued Defendant for contract and RICO claims

in the Eastern District of New York. 579 F. Supp 371 (E.D.N.Y. 2008). Defendant argued that the

case must be dismissed in favor of Florida arbitration pursuant to an agreement between the parties.

Id. at 374. Defendant did not otherwise argue that the court lacked personal or subject matter

jurisdiction over the case or parties. The court agreed with Defendant’s interpretation of the

contract and compelled arbitration in Florida. Id. at 382. Pursuant to Section 3 of the Federal

Arbitration Act, the court stayed the action pending resolution of the arbitration, “retain[ing]

jurisdiction over any subsequent petition for judicial review of any aware.” Id.

       In the same opinion compelling arbitration, the court considered Plaintiff’s argument that

Defense Counsel should be disqualified as councel in the arbitrations because of a conflict of

interest. Id. Although the court denied Plaintiff’s Motion to Disqualify, the court clearly operated

with the understanding that it could disqualify counsel from the Florida proceedings. The relevant

distinction is that the Eastern District of New York Court here was the court that compelled

arbitration and pursuant to the FAA, retained to jurisdiction to review some elements of the

resulting arbitration proceedings.

       I did not compel the arbitrations into which Defendants now ask me to interfere and the

Klamann Group’s position is that I lack jurisdiction to disqualify counsel in the arbitration

proceedings. DST argues that my jurisdiction over Plaintiffs’ counsel in these proceedings derives

from this court’s jurisdiction over the Plan generally and the fact that the Klamann Group has

appeared before me in the Canfield and Mendon actions.
      Case 1:18-cv-08913-ALC-BCM Document 107 Filed 03/17/21 Page 6 of 7




        Regardless of whether there is a jurisdictional basis for me to disqualify arbitration counsel,

I find that the disqualification of arbitration counsel is a question more appropriately left to

Missouri federal courts.

        Only Plan Participants who opted out of the DST arbitration agreement have brought

claims in front of this court. From their pleadings, I have no basis upon which to determine with

any certainty the similarities or dissimilarities between the claims raised by non-opting-out Plan

participants in arbitrations, or the timeline in which the Klamann Group brought the relevant

arbitration proceedings. Both categories of information are relevant to the disqualification question

presented here. This information is accessible, however, to the court charged with reviewing

arbitral agreements and awards. Accordingly, this court, the Western District of Missouri, is better

positioned to rule on disqualification in the arbitration proceedings.

         Pointing to the Western District of Missouri Court’s refusal to hear the Ostrander action,

DST asserts that the court similarly would refuse to hear argument as to disqualification in the

arbitration context. The situations are inapposite. The Ostrander plaintiff did not sign an arbitration

agreement. Like the Ferguson, Mendon, and Canfield plaintiffs, she was free to bring her claims

in federal court or arbitrations. She chose federal court. The Western District of Missouri Court

dismissed her case not because it did not have jurisdiction over the matter, but rather because the

court felt it more appropriate that her claims be considered by the court already considering the

identical claims of similarly situated plaintiffs. From the Ostrander dismissal, it is impossible to

draw the conclusion that the Western District of Missouri Court does not believe it has jurisdiction

over the arbitration proceedings that must be brought in its district and which concern dissimilar

plaintiffs.
      Case 1:18-cv-08913-ALC-BCM Document 107 Filed 03/17/21 Page 7 of 7




         Ducharme similarly does not exclude the Western District of Missouri court’s jurisdiction.

Although the court held that the arbitration agreement encompassed Ducharme’s claims, rather

than compel arbitration, the court dismissed the case, concluding that the representative nature of

Ducharme’s claims barred them from being asserted validly even in an alternative, non-judicial

setting under the express terms of the arbitration agreement. 2017 WL 7795123 at *1. Presumably,

if the court had permitted Ducharme’s claims to proceed to arbitration as stated, it would have

retained, pursuant to the parties’ or a party’s request, limited Section 3 jurisdiction over the

proceedings.

         If DST feels disqualification warranted in individual arbitrations, it must raise the issue

independently in a court authorized to preside in some capacity over these extra-judicial

proceedings.

                                          CONCLUSION

         Defendants’ Motion to Disqualify Counsel in the arbitration proceedings is DENIED.

SO ORDERED.

Dated:      March 17, 2021
            New York, New York

                                                             ANDREW L. CARTER, JR.
                                                             United States District Judge
